In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 8/19/21 are acknowledged. Claims 1, 8, 14, 15, and 20 have been amended, and claims 7, 16, 17, 21, and 22 canceled. Claims 1, 5, 6, 8, 13 – 15, 20, and 23 – 26 are pending.

Response to Amendments / Arguments
Applicant's amendments have necessitated the objections of claims 1, 5, and 6, as detailed below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically: 
The new limitations in independent claim 1 define that resistive heating elements extend along and are parallel to the waveguide region and non-overlapping with it. Since Suzuki discloses only embodiments with a ring-shaped waveguide region, the Examiner applies, as the primary reference, a reference by Celo et al (US 2018/0188632 A1) which has previously been 
The new limitations in independent claim 8 additionally define four different DC voltages controlling two optical waveguides and are covered by the application of the Gill reference. The new limitations in independent claim 15 additionally define the same set of a P-type region and an N-type region is configured to provide both electro-optic modulation (by a reverse-based arrangement) and thermo-optic phase shifting (by operating the doped regions as heaters with a direct current flow). The application of the Gill reference fully meets this subset of the new limitations. 

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Claim 1 recites the limitation “wherein the first resistive heating element extends along and is parallel to the waveguide region and is non-overlapping with the waveguide region” twice, the second instance having a typographical error. For the purposes of this Action and in accordance with similar limitations in claim 8, the second instant of the limitation is interpreted as “wherein the second resistive heating element extends along and is parallel to the waveguide region and is non-overlapping with the waveguide region”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 13 – 15, 20, and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Celo et al (US 2018/0188632 A1) in view of Bischel et al (US 2004/0091195 A1), and further in view of Gill et al (US 2016/0266414 A1).
Regarding claim 1, Celo discloses (Figs. 6 and 7; para. 0039 - 0044) a thermo-optic phase shifter (comprising 110,690 and/or 120/680 in Fig. 6) that can be incorporated, for example, into an optical modulator 600, the thermo-optic phase shifter comprising (see annotated Fig. 7 below which shows a cross-sectional view of the modulator in Fig. 6): 
an optical waveguide 110,270,280 (which corresponds to optical waveguide 100 in Fig. 6) comprising: 
a P-type region 270 comprising a first contact (“Each region P++ 270, N++ 280, P++ 290 with low ohmic resistance serves as a contact area between a via 271,281,291 comprising low-resistance metal and the active layer (e.g., silicon layer in an silicon on insulator (SOI) stack)” at para. 0028, emphasis added); 
an N-type region 280 comprising a second contact (para. 0028); and 
a waveguide region  110 (“… first optical waveguide arm 110” at para. 0026) disposed between the P-type region 270 and the N-type region 280 (Fig. 7), the waveguide region 110 having a raised (ridge/mesa-shaped) portion (as seen in Fig. 7), wherein the P-type region 270, the N-type region 280, and the waveguide region 110 are disposed in a first layer (the 3rd (silicon) layer from the bottom, as seen in Fig. 7; para. 0028); and
a resistive heating element 690 thermally coupled to the optical waveguide 110 (in order to provide heat to it and thereby change/shift an optical phase in it; “resistive heater RH2 690 proximate to the first optical waveguide arm 110” at para. 0039) and disposed in a second (upper) layer (as seen in Fig. 7), 
wherein the resistive heating element 690 extends along and is parallel to the waveguide region 110, and 
wherein the second (upper) layer differs from the first (lower) layer.

    PNG
    media_image1.png
    825
    1492
    media_image1.png
    Greyscale

Annotated Fig. 7 of Celo.

Celo shows, by way of example but not limitation, only the embodiment in Fig. 7 with a single resistive heating element 690 disposed over the center of the raised portion of the waveguide region 110. Celo neither teaches expressly nor explicitly illustrates an embodiment with two resistive heating elements that are each offset from the center of the central raised portion of the waveguide region 100. However, Bischel discloses (Figs. 1, 2, 7a, and 7b; para. 0025 – 0034 and 0055 – 0057) a thermo-optic modulator (identified as 100 in Fig. 1) comprising at least one resistive heating element (identified as 112 in Fig. 1, 702 in Fig. 7a, and 720,722 in Fig 7b) thermally coupled to an optical waveguide (identified as 102 in Fig. 1 and as 710 in Figs. 7a and 7b; para. 0025 and 0026). Bischel explicitly illustrates BOTH an embodiment in Fig. 7a with a single resistive heating element 702 disposed over the center of the optical waveguide 710 (i.e., an arrangement/position similar/identical to that in Fig. 7 of Celo) AND an embodiment in two resistive heating elements 720,722 that are offset from the center of the optical waveguide 710.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the thermo-optic phase shifter of Celo can be modified to have two resistive heating elements that are each offset from the center of the optical waveguide, as a design choice explicitly illustrated by Bischel. The motivation for using two off-center resistive heating elements is that, compared to using a single centered heater, they can reduce optical loss caused by the heater(s) and thereby improve optical transmission through the optical modulator (“Thin film heaters 720 and 722 are positioned in contact with upper surface 706 of cladding 708 and are horizontally offset by equal distances from the centerline of core 710. Heaters 720 and 722 are preferably interconnected such that each heater received the same thermal source control signal (e.g., an identical voltage). This arrangement offers the advantage of locating heaters 720 and 722 a greater overall distance from core 710, thus further reducing absorption of the optical mode by the thermal source” at para. 0056 of Bischel, emphasis added). The thermo-optic phase shifter of the Celo – Bischel combination is illustrated in the Figure below which is produced by replacing a single centered heater 690 in Fig. 7 of Celo with two off-center heaters, according to the teachings of Bischel (Fig. 7b; para. 0056 and 0057). The distance/gap between the two off-center heaters may be selected to be wider than the width of the raised portion of the waveguide region (according to Fig. 7b of Bischel) in order to minimize the optical loss caused by the heaters (para. 0056 of Bischel). In this case, the heaters (their vertical projections of the first layer) do not overlap with the waveguide region (which is localized around the raised portion).  



    PNG
    media_image2.png
    592
    1035
    media_image2.png
    Greyscale


The thermo-optic shifter of the Celo – Bischel combination (the Figure is produced by replacing a single centered heater 690 in Fig. 7 of Suzuki with two off-center heaters, according to the teachings of Bischel).

As seen in the Figure above, the thermo-optic shifter of the Celo – Bischel combination comprises:
a first (left) resistive heating element thermally coupled to the optical waveguide 110,270,280 and disposed in a second (upper) layer and overlapping (in terms of its vertical projection) at least a (right) portion of the P-type region 270, wherein the first resistive heating element extends along and is parallel to the waveguide region (which is straight, as seen in Fig. 6) and is non-overlapping with the waveguide region (for a wide enough distance/gap between the first and second resistive heating elements); and 

As a relevant comment and aside, it is noted that the distance/gap between the first and second resistive heating elements is wider than the raised portion of the waveguide region (according to Fig. 7b of Bischel), the raised portion defining/forming the waveguide region within which light (a waveguide mode) is confined.  Depending on a particular design choice, the distance/gap between the first and second resistive heating elements can be either narrower or wider than the width of the diode 115, but in both cases, the distance/gap is wider than the width of the waveguide region (which is narrower than the width of the diode 115 to avoid high optical loss/absorption that would otherwise be caused by the heavily doped regions 270,280).
Celo considers that the P-type region and N-type region can be configured to receive a DC voltage(s) (through wires 295 and 296 respectively; para. 0028 and 0029), but the Celo – Bischel combination does not expressly teach that such voltages (first and second DC voltages) may be different from each other. However, Gill discloses (Figs. 2 and 3; para. 0035 – 0038) an optical modulator that is configured to provide both electro-optic modulation and thermo-optic phase shifting. The latter is accomplished by using a P-type region 110b and an N-doped region 110a (para. 0032) and applying to them, via electrical contacts 204c and 204a respectively, a first DC voltage (= Vheat) and a second DC voltage (= Vheat + Vbias) (para. 0037), wherein second DC voltage can be greater than the first DC voltage (when Vheat + Vbias are both positive). It would dual use by providing both electro-optic modulation and thermo-optic phase shifting (Abstract of Gill). The use of different first and second DC voltages ensures that the thermo-optic phase shifting (due to a forward-biasing and current flow) does not interfere with electro-optic modulation (due to reverse-biasing), as taught by Gill para. 0037). The thermo-optic phase shifting provided by the doped regions is additional to that provided by the resistive heating elements and thereby improves/increases the overall efficiency of thermo-optic phase shifting/modulation.     
In light of the foregoing analysis, the Celo – Bischel – Gill combination teaches expressly or renders obvious all of the recited limitations.
As relevant comments for all claims, the following is noted:
(i)	The limitations “overlapping at least a portion of the P-type region” and “overlapping at least a portion of the N-type region” are interpreted in light of the instant specification to mean that a vertical projection of the first/second resistive heating element overlaps a portion of the P-type/N-type region, as explicitly illustrated in Figs. 3 and 4 of the instant application wherein a vertical projection of the first/second resistive heating element 138a/138b overlaps a portion of the P-type/N-type region 132/134.
(ii)	The embodiment of the thermo-optic shifter of the Celo – Bischel – Gill combination shown in the Figure above has the same essential structural features (a central/light-guiding waveguide portion/core flanked by P and N doped regions with electric contacts and two heaters disposed above and off-center with respect to the waveguide portion/core) and the same principle of operation thermo-optic phase shifting/tuning by adjusting current(s) through the two heaters) as those of the embodiments in Figs. 3, 4, and 6 of the instant application, as evident from a direct side-by-side comparison of the Figure above with Figs. 3 and 4 of the instant application. 
(iii)	Gill teaches (Figs. 2 and 3; para. 0037 and 0038) the same principle of using doped regions for both electro-optic modulation (with a reverse bias of the doped regions) and thermo-optic phase shifting (with a forward bias of the doped regions) as that implemented by the instant application (Figs. 6 and 7; para. 0034 – 0041 of the instant specification).    

Regarding claim 5, the Celo – Bischel – Gill combination considers that the first (left) resistive heating element and the second (right) resistive heating element are disposed proximate the waveguide region (see the Figure above).  
Regarding claim 6, the Celo – Bischel – Gill combination considers that the contemplated thermo-optic phase shifter further comprises a power supply coupled to the first contact and the second contact to apply a voltage across the first and second contacts (electrically connected to the , wherein voltage comprises a DC bias voltage (Vbias) for biasing the optical modulator (“Vbias is used to set the operating point for p-n junction 110 and to ensure the junction does not go into forward bias, while VRF generates the high-speed modulation signal for the light traveling though waveguide 108” at para. 0037 of Gill, emphasis added). 
Regarding claim 8, the teachings of Celo, Bischel, and Gill combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, Celo expressly teaches an optical device/modulator (100 in Fig. 1; 600 in Fig. 6) comprising a Mach-Zehnder interferometer that is formed by the first optical waveguide 110 and a second optical waveguide 120 (para. 0026), each waveguide having a corresponding pair of resistive heating elements and 
Regarding claim 13, the Celo – Bischel – Gill combination considers that the first resistive heating element and the second resistive heating element are disposed proximate the first waveguide region (waveguide arm 110 in Figs. 6 and 7 of Celo) and the second third resistive heating element and the fourth resistive heating element are disposed proximate the second waveguide region (waveguide arm 120) (as illustrated the Figure provided above for claim 1).  
Regarding claim 14, the Celo – Bischel – Gill combination considers that the contemplated optical device comprises a power supply that is coupled to all four electric contacts and provides the four DC voltages which are properly selected so as to generate heat without affecting a proper reverse bias for electro-optic modulation. It is noted that Gill teaches (Figs. 2 and 3; para. 0037 and 0038) the same principle of using doped regions for both electro-optic modulation (with a reverse bias of the doped regions) and thermo-optic phase shifting (with a forward bias of the doped regions) as that implemented by the instant application (Figs. 6 and 7; para. 0034 – 0041 of the instant specification). 
Regarding claim 15, the teachings of Celo, Bischel, and Gill combine (see the arguments and motivation for combining as applied to claims 1 and 8 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 8. Specifically, Celo expressly teaches an optical device/modulator (100 in Fig. 1; 600 in Fig. 6) comprising a Mach-Zehnder interferometer that is formed by the first optical waveguide 110 and a second optical waveguide 120 (para. 0026), each waveguide having a corresponding pair of resistive heating at least three electrical contacts for each doped region: for example, the N-type region 110a in Fig. 2A has at least three contacts 204a, 206a, and 204b; the N-type region 310a in Fig. 3A has at least three contacts 204a, 206, and 204b. Hence, the Celo – Bischel – Gill combination considers that each waveguide region has at least three electric contacts in each doped region on the opposing sides of the waveguide region for a total of at least six electric contacts per each waveguide region. These contacts receive DC and RF voltages from a power supply, the DC voltages selected so as to generate heat without affecting a proper reverse bias for electro-optic modulation. The Celo – Bischel – Gill combination considers that the DC voltages are in general different from one another (para. 0037 and 0038 of Gill) and, as a particular section of the DC voltages, a first DC voltage may be greater than the second DC voltage and a third DC voltage may be greater than a fourth DC voltage. In fact, Gill teaches (Figs. 2 and 3; para. 0037 and 0038) the same principle of using doped regions for both electro-optic modulation (with a reverse bias of the doped regions) and thermo-optic phase shifting (with a forward bias of the doped regions) as that implemented by the instant application (Figs. 6 and 7; para. 0034 – 0041 of the instant specification), the principle using different DC voltages applied to doped regions in order to generate heat in them (by a forward-bias current flow) without affecting a proper reverse bias for electro-optic modulation. Thus, the Celo – Bischel – Gill combination fully meets the limitation “a power supply configured to reverse bias the P-type region and the N-type region and operate the P-type region and the N-type region as heaters by driving/applying the first DC voltage, the second DC voltage, the third DC, and the fourth DC 
Regarding claims 20 and 23 – 26, as detailed above for claims 1, 8, and 15, the Celo – Bischel – Gill combination considers that each waveguide region has at least three electric contacts in each doped region on the opposing sides of the waveguide region for a total of at least six electric contacts per each waveguide region. An extension of the structures in Figs. 2A and 3A of Gill to the number of sections (contact groups on each doped region) over 3 (and the number of applied DC voltages to 8 or more) is trivial and within the order skill in the art. 
The Celo – Bischel – Gill combination considers that some of the DC voltages may be different from one another and some equal (para. 0037 and 0038 of Gill): in fact, Gill teaches (Figs. 2 and 3; para. 0037 and 0038) the same principle of using doped regions for both electro-optic modulation (with a reverse bias of the doped regions) and thermo-optic phase shifting (with a forward bias of the doped regions) as that implemented by the instant application (Figs. 6 and 7; para. 0034 – 0041 of the instant specification), the principle using different DC voltages applied to doped regions in order to generate heat in them (by a forward-bias current flow) without affecting a proper reverse bias for electro-optic modulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896